Citation Nr: 1545506	
Decision Date: 10/26/15    Archive Date: 11/02/15

DOCKET NO.  14-17 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for coronary artery disease (CAD), to include as due to exposure to herbicides.

2.  Entitlement to service connection for diabetes mellitus, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Schechner, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from April 1966 to November 1969.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision by the St. Paul, Minnesota RO.  The Veteran's claims file is now in the jurisdiction of the Chicago, Illinois RO.


FINDINGS OF FACT

1.  It is reasonably shown that the Veteran served in the Republic of Vietnam during the Vietnam Era; he has a diagnosis of an ischemic heart disease (CAD).

2.  The Veteran also has a diagnosis of type 2 diabetes mellitus.


CONCLUSIONS OF LAW

1.  Service connection for coronary artery disease is warranted.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.307, 3.309 (2015).

2.  Service connection for diabetes mellitus is warranted.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Inasmuch as this decision grants the benefit sought, there is no reason to belabor the impact of the VCAA on the matters on appeal, since any notice error or duty to assist omission is harmless. 


Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the evidence as appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claims.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Certain diseases may be service connected on a presumptive basis as due to exposure to herbicides (Agent Orange) if manifested in a Veteran who served in the Republic of Vietnam during the Vietnam Era.  38 U.S.C.A. § 1116.  Those diseases are listed in 38 C.F.R. § 3.309(e); type 2 diabetes mellitus and ischemic heart disease (including CAD) are both listed.

The Veteran's postservice treatment records show ongoing treatment for diabetes mellitus, first diagnosed in 2008 (as reflected on March 2008 private treatment records).  The postservice treatment records also show ongoing treatment for CAD post angioplasty and myocardial infarction, first diagnosed in 2009 (as reflected on January 2009 private treatment records).  It is not in dispute that he has type 2 diabetes mellitus and CAD.

Because diabetes mellitus and ischemic heart disease (which includes CAD) are included in the list of disabilities that may be service connected on a presumptive basis as due to herbicide exposure if manifested in a Veteran who served in Vietnam, the dispositive question remaining is whether or not the Veteran actually served in the Republic of Vietnam during the Vietnam Era, as alleged.  

The Veteran contends that he served in Vietnam in 1969 and thereby warrants the presumption of exposure to Agent Orange (and presumptive service connection for the claimed disabilities).  He contends that he served at Cam Rahn Bay, Vietnam and that the Vietnam Service Medal he was awarded corroborates that he was stationed in Vietnam.  His service records show that he served in Taiwan from August 1968 to July 1969.  A September 1970 service verification letter states that the Veteran was not entitled to the Vietnam Service Medal or the Armed Forces Expeditionary Medal, Vietnam Area, as his service was in Taiwan.  A June 1972 DD 215 correction to the DD 214 added the Vietnam Service Medal to the Veteran's decorations listed.  A July 2012 response to a PIES request for information states that there is no record of his exposure to herbicides.  A July 2013 Formal Finding indicates there is a lack of information to corroborate the Veteran's contention of exposure to herbicides in service, that in country Vietnam service was not found, and that exposure to herbicides based on service in Vietnam, Korea, or Thailand could not be conceded or verified.  

In April 2014, the Veteran submitted Military Pay Orders showing that he met the conditions for special hazardous duty pay and income tax exemptions for the months of January and February 1969 and April and May 1969 (available to servicemen serving in areas of hostilities).  He also submitted a January 1970 notarized statement from the First Sergeant of his squadron (the 314th Field Maintenance Squadron) stating that the Military Pay Orders indicate the Veteran received special hazardous duty pay and income tax exemptions for military service in the Republic of Vietnam during the months of January, February, April and May 1969.  He also submitted a January 1970 statement from an administrative officer of the Air Force stating that copies of his TDY orders could not be located, though they would prove little more than that he was scheduled to go to Vietnam.

While the service records submitted do not definitively establish that the Veteran served in the Republic of Vietnam, they strongly suggest such service.  The Board finds the Veteran's account of his TDY service in Vietnam in January, February, April and May 1969 e plausible, logical, and credible, particularly in light of the notarized statement from a unit leader confirming such service.  The record does provide (or suggest) any other explanation as to why the Veteran would have received hazardous duty pay and income tax exemptions (afforded for military service in Vietnam) during the cited four months of his foreign service in 1969; such benefits are not known to have generally been available to servicemen stationed in Taiwan (and those not serving in areas of hostilities/imminent danger).  

Resolving any remaining reasonable doubt in his favor, as mandated by law and regulation (38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), the Board finds that the Veteran indeed served in Vietnam, and is entitled to the legal presumptions afforded veterans who had such service.  As he meets all further requirements for establishing service connection for the claimed disabilities, i.e., medical diagnoses of type 2 diabetes mellitus and an ischemic heart disease, presumptive service connection for coronary artery disease and type 2 diabetes under 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e) is warranted.


ORDER

Service connection for coronary artery disease is granted.

Service connection for diabetes mellitus is granted.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


